internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - room cincinnati ohio release number release date date date employer_identification_number person to contact - id contact telephone numbers phone fax uil legend b c d e x y name of foundation name of scholarship program name of associate partnership schools name of organization dollar amount dollar amount dear - a is classified as of the code and that it of the internal_revenue_code dated we have considered your request for advance approval of your grant-making program under sec_4945 march our records indicate that b was recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 your letter indicates that b will operate a grant-making program called c to further the educational opportunities of students to attend an educational_institution that meets the requirements of sec_170 b a ii the program will initially award scholarships to pay for tuition in the amount of x annually for a total amount of y per student over the course in the future the of up amounts of the scholarships may be increased to the extent educational a public charity under costs rise of the code which in turn will pay the scholarship sec_501 awards directly to each educational_institution that a recipient will attend their college career if they comply with the program requirements and expectations in order to be eligible for the award candidates must meet the following five conditions to five years of college undergraduate study scholarship recipients may receive funding for up to five years of these stipends will be paid to e a u s citizen or she must be d a graduating high school senior in good standing at he d ora must be former high school graduate or currently enrolled college student at a have successfully completed a minimum of three courses administered in high school with a minimum grade point average of in the by e coursework and achieved an overall minimum grade point average of each recipient must have been accepted into an engineering program an accredited college or university with a declared or track at aerospace engineering major in one of the following disciplines computer engineering computer science or equivalent electrical engineering mechanical engineering nuclear engineering or systems engineering with possible additional engineering disciplines to be added in the future in all high school studies the selection committee consists of employees officers of in administering this program committee are associated with b or the corporation that is affiliated with b the selection process b benefit either directly or indirectly with respect to any grantee if such a relationship exists the individual will not be involved in no member of the selection committee officers of e who will aid none of the individuals on the selection or any officers of the affiliated_corporation will derive any private the selection of recipients is made by the committee members based on an objective and nondiscriminatory basis which will consider the following performance in courses administered overall academic performance by e demonstrated citizenship letters of recommendation an applicant essay and or e agrees to maintain records regarding recipients of funds to include the information used to evaluate the qualifications of grantees the b i identification of the grantees the amount of each grant completed application of each grantee and other follow-up data obtained in administering the grant program if the foundation learns that any of the scholarship funds it has awarded are being diverted from the intended purposes it will take all reasonable and appropriate steps to recover the funds and or to ensure restoration of this would include the diverted funds to the purposes of the scholarship legal action if deemed appropriate under the circumstances all progress reports and iii ii iv b and of the code impose certain excige taxes on sec_4945 a taxable_expenditures made by a private_foundation sec_4945 means any amount_paid or incurred by a private_foundation as individual for travel unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure a grant to an study or other similar purposes by such individual sec_4945 of the code provides that sec_4945 d apply to individual grants awarded on an objective and nondiscriminatory shall not basis pursuant to procedure approved in advance if that it is demonstrated the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study at an educational_organization described in sec_170 b a to be used for and is the grant constitutes a prize or award which is subject_to the if the recipient of such prize or provisions of sec_74 award is selected from the general_public or to achieve a specific objective the purpose of the grant is produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 approval a private_foundation must demonstrate that of the regulations provides that to secure i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective your procedures for granting the awards comply with the december requirements contained in sec_4945 granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be is further no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or of the inconsistent with the purpose described in sec_170 b of the code and that awards for a purpose that is is based it code the approval of your award program procedures constitutes a one-time approval of your system standards and procedures designed to result in of the code awards which meet the requirements of sec_4945 determination only covers the grant programs described above approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request thus this a true charitable any funds you distribute to individuals must be made on basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it of the code provides that it may not be used or cited as sec_6110 a precedent you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above please sincerely yours robert choi director exempt_organizations rulings and agreements
